Citation Nr: 1142572	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a left ankle fracture with arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee disorder as secondary to the service-connected left ankle disability.

3.  Entitlement to service connection for a right hip disorder as secondary to the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

(The decision below addresses the left ankle rating claim and the claim of service connection for a right knee disorder.  The claim of service connection for a right hip disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran is able to perform active left ankle dorsiflexion movements to 15 degrees and active plantar flexion movements to 25 degrees, has not demonstrated ankylosis or malunion of the os calcis or astragalus, and has not undergone surgical treatment for his left ankle disability; functional loss equates to no worse than moderate limitation of motion.

2.  The Veteran does not have a right knee disorder that was caused or has been made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a left ankle fracture with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5271 (2011). 


2.  The Veteran does not have a right knee disorder that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).   

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through May 2005 and July 2005 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  The Veteran was provided with the general criteria for assigning disability ratings and effective dates in correspondence dated in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

The Veteran was provided VA examinations in connection with his claims, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claims.  The reports address the current level of severity of the Veteran's service-connected left ankle disability and whether the Veteran has a knee disorder that is that is caused or aggravated by a service-connected disability.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the possible application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's left ankle disability has been rated by the RO as 10 percent disabling under Diagnostic Code (DC) 5010-5271.  Under DC 5010, traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under DC 5003, degenerative arthritis or osteoarthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Under DC 5271, a 10 percent disability evaluation is awarded for "moderate" limited motion of an ankle and a maximum evaluation of 20 percent for "marked" limited motion.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a). 

Service connection for residuals of a left ankle fracture with arthritis was granted by rating decision dated in February 1972, and a 10 percent disability evaluation was assigned effective from June 19, 1970.  In April 2005, the Veteran filed a claim for an increased rating, stating that the symptomatology associated with his service-connected left ankle disability had increased in severity.  Specifically, the Veteran reported "limitation of motion, instability, swelling, generalized pain" and arthritic changes.  He repeated these assertions in a statement dated in August 2006, in which he also discussed limitations on ambulation and occupational impairment resulting from his left ankle symptoms.  

On VA examination in August 2005, the Veteran reported "fairly constant" pain which varied between 2/10 and 3/10.  Activities of daily living and employment were reportedly not affected.  The Veteran reported increased pain upon repetitive motion.  He did not complain of instability and did not employ assistive devices for ambulation.  

On physical examination, "mild tenderness along the medial side of the left foot" was noted.  There were no defects of the toes, heel or Achilles tendon.  Dorsiflexion was to 15 degrees and plantar flexion was to 20 degrees, with complaints of pain along the medial side during range-of-motion testing.  An X-ray of the left ankle showed no abnormalities, such as arthritis.  The examiner reported that it "is not likely" that any additional limitation of motion or functional loss would result from repetitive motion, but there is no indication that repetitive motion testing was accomplished. 

The Veteran underwent another VA examination in September 2007.  Pain with an intensity of 1/10 was reported by the Veteran, with limitation on activities of daily living and work related activities, as well as increased pain upon repetitive motion.  The Veteran indicated "occasional" instability with no need to use an assistive device for ambulation.  He used pain medication as needed with "fair response."  

On physical examination, alignment of the left ankle was normal, with no deformity or swelling; however, there was "mild enlargement on the medial side of the tarsal bone" with no tenderness.  Dorsiflexion was to 15 degrees and plantar flexion was to 25 degrees.  There were no complaints of pain during range of motion testing, and power in the joint was unaffected.  The examiner also found no additional limitation of motion due to pain, fatigue, weakness or lack of endurance on repetitive motion.  X-ray studies showed a normal ankle, with no evidence of arthritis; however, there was a calcaneal bone spur at the plantar surface.  

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is consistent with the currently assigned 10 percent disability evaluation, and that an increased disability evaluation is not warranted.  The objective clinical evidence of record does not show that the Veteran has marked limitation of motion of his left ankle.  Both VA examinations showed that the Veteran had dorsiflexion limited to 15 degrees out of a possible 20.  Range of motion was from 0 to 20 degrees out of a possible 45 degrees in plantar flexion on examination in August 2005, and from 0 to 25 degrees out of a possible 45 degrees in September 2007.  When examined, the Veteran rated his pain as relatively mild, with numerical values between 1/10 and 3/10, which is at odds with his contentions on appeal in which he described pain and stiffness as so severe that he has difficulty ambulating.  The Board further notes that antalgic gait or other gait abnormalities were not noted on VA examinations.  Although range-of-motion testing showed some limitation of motion and mildly painful motion, X-ray studies of the Veteran's ankle have been entirely normal on examination.  After consideration of all of the evidence, the Board finds that the Veteran's left ankle symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation.  

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable DCs.  With regard to the criteria under DC 5270, there is no evidence of ankylosis of the Veteran's left ankle.  Likewise, under DC 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under DCs 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus; nor is there evidence of an astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5273 and 5274.  As such, the Board does not find that the medical evidence supports a schedular rating in excess of 10 percent for the Veteran's left ankle disability. 

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his left ankle disability, the Board has also considered whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran reports pain, he does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint.  The September 2007 examiner found no evidence of additional limitation of motion due to pain or other factors after repetitive motion.   There is no other objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating for his left ankle disability.  In short, there has been no suggestion that the pain he experiences has caused functional debility equating to marked limitation of motion, which would warrant a 20 percent rating.  (Note that the schedule allows for a 20 percent rating for ankylosis in plantar flexion less than 30 degrees, suggesting that marked limitation of motion would contemplate disability akin to such a degree of ankylosis.  Diagnostic Codes 5270, 5271.  There have been no findings suggesting comparable problems.)

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of Appeals for Veterans Claims (Court) held that where a lengthy adjudication of an increased rating claim may have resulted in an increase in severity of the service-connected disorder during the pendency of the claim, staged ratings should be considered.  Although the present claim has been pending for some time, the record contains no evidence of an increase in severity of the Veteran's residuals of a left ankle fracture with arthritis since the filing of his claim in April 2005.  The evidence demonstrates that the manifestations of the Veteran's service-connected left ankle disability have warranted no more than a 10 percent rating during this period.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left ankle disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Although the Veteran has reported occupational impairment and limitation on activities of daily living as a result of his left ankle disability, his assertions have been fairly nonspecific, and VA examination reports have found no impact on the Veteran's activities of daily living or ability to maintain employment.  The Veteran indicated during his September 2007 examination that he was employed.  As a result, the Board finds that the symptoms of the Veteran's left ankle disability have been accurately reflected by the schedular criteria.  Without evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16.

Service Connection-Right Knee

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006). 

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The record does not reflect, and indeed the Veteran has not asserted, that a right knee disorder had its onset as a result of events in service.  Instead, the Veteran claims that favoring his left ankle has caused him to develop a chronic problem with his right knee as a result of overcompensation.

Review of the post-service evidence of record does not show any clinical treatment for a right knee disorder.  On VA examinations in August 2005 and September 2007, X-ray studies showed a normal knee, with no evidence of arthritis or any other abnormalities.  Physical examinations of the knee have also shown a normal knee, with full and painless range of motion, and no evidence of crepitus, instability, swelling, or other pathology indicative of a chronic knee disability.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to the existence of a knee disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to his observations of knee pain.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose a particular knee disorder, or render an opinion as to its cause or etiology.  This is because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his contentions that he has disease affecting the knee that is related to his left ankle disability are not competent observations.

In consideration of the evidence of record, the Board finds that the Veteran does not have a knee disorder that is attributable to his active military service, nor was one caused or made worse by a service-connected disability.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Entitlement to an increased disability evaluation for residuals of a left ankle fracture with arthritis, currently evaluated as 10 percent disabling, is denied.

Service connection for a right knee disorder as secondary to a service-connected left ankle disability is denied.


REMAND

The Veteran claims service connection for a right hip disability as secondary to his service-connected left ankle disorder.  The record reflects that he was treated at a private hospital for an acute episode of right hip pain in November 2003, and that  X-ray studies showed degenerative changes in both hips.  X-ray studies were also conducted in conjunction with a September 2007 VA examination of the Veteran's hip.  The staff physician who interpreted the X-ray report found that there were degenerative changes in both hips, more pronounced in the right hip; however, the VA examiner stated that the X-ray studies were normal, and that there was no evidence of a right hip disability.  The examiner was asked to clarify his findings in light of the radiology report indicating degenerative joint disease in the right hip.  In a November 2007 addendum, the examiner noted that he had personally reviewed the X-rays and found no evidence of degenerative joint disease; thus, "no [relation] to [the Veteran's] service-connected left ankle can be established."  

In light of the conflicting medical viewpoints concerning the diagnosis of degenerative joint disease in the right hip, the Board finds that a new VA examination is necessary to clarify the nature and etiology of any right hip disability.  This is especially important because it appears that the premise upon which the negative nexus opinion was based is in dispute.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination of the Veteran to determine the nature and etiology of any right hip disorder.  The matter should be first referred to a radiologist who should be asked to state whether the Veteran in fact has arthritis of the right hip.  X-rays should be taken as necessary and the radiologist's review should include any old films, such as from the 2007 examination, that may still be available.  The radiologist should reconcile his/her opinion with other opinions of record, explaining why there is a difference of opinion, if possible.

Following the report from the radiologist, an examination of the right hip should be conducted, and the examiner should provide an opinion as to the medical probabilities that any diagnosed hip disability has been caused or made chronically worse by the service-connected left ankle disability.  The examiner is asked to reconcile his or her opinion with the newly obtained report by the radiologist, the November 2003 private treatment records showing degenerative joint disease, the September 2007 VA examination and radiology report, and the November 2007 addendum to that examination.  

If the radiologist or examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After the above-requested development has been completed, re-adjudicate the issue remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


